Citation Nr: 0433793	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  98-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for memory loss due to an 
undiagnosed illness from August 7, 1995?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was previously before the Board in July 2003 at 
which time it was remanded to allow the RO to review 
additional evidence and readjudicate the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Although notice of the aforementioned laws and regulations 
was provided to the veteran in March 2001, the notice was 
incomplete.  In particular, he was not notified of what 
evidence was needed to support his claim for an increased 
rating, to include entitlement to a staged rating under the 
doctrine announced in Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that because a VCAA notice was not 
issued prior to the July 2000 grant of service connection for 
this disorder the provisions of VAOPGCPRECOP 08-03; 69 
Fed.Reg. 25188 (2004), are inapplicable.  

The Board finds that additional developed is also necessary 
to assist the veteran in obtaining evidence.  In this regard, 
the veteran underwent a VA examination in March 2003.  Based 
on the findings in the report and other treatment records, 
the RO requested that the previous examiner review the record 
again and clarify how much of the veteran's memory loss was 
due to the service-connected disorder as opposed to other 
nonservice-connected disorders.  In September 2003, a 
different examiner reviewed the claims file.  Alas, that 
examiner failed to provide the requested clarification.  In 
view of the foregoing, the file must be reviewed by each of 
the previous examiners, if available, in order to obtain the 
requested information.

In view of the fact that this claim involves the rating of a 
disorder, the RO should ensure that records for treatment 
received during the course of the appeal are associated with 
the claims file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers who have treated him for memory 
loss due to an undiagnosed disorder since 
October 2003.  Thereafter, the RO should 
attempt to secure these records.  Any 
pertinent records obtained should be 
associated with the claims files.  All 
attempts to procure records should be 
documented.  If the RO cannot obtain 
records identified by the appellant, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative must be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  To 
correct any previous deficit in the 
notice provided, the veteran must be 
informed of specific evidence needed to 
support his claim of entitlement to an 
increased rating since August 7, 1995, to 
include evidence needed under the rating 
criteria in effect for psychiatric 
disorders prior to November 7, 1996.  The 
appellant should be notified that 
corroborating evidence that he missed 
work due to his memory loss would be 
helpful.  Additionally, the veteran 
should provide independent evidence, 
including current or contemporaneous 
medical evidence to contradict a May 2000 
finding that you do not suffer from 
memory loss due to an undiagnosed 
illness.

3.  Upon completion of the development 
described above, the veteran's claims 
file must be given to the two examiners 
who conducted the March and September 
2003 mental status examinations.  Each 
examiner should be clarify the etiology 
of the veteran's symptoms of memory loss 
and state what percentage of any memory 
loss is due to an undiagnosed illness, 
and what percentage is attributable to a 
separately diagnosed medical or 
psychiatric condition.  If one of the 
examiners is not available, that fact 
must be noted in the veteran's record.  
If both examiners are not available, the 
claims file and questions should be given 
to a third examiner.  The claims folder 
must be provided to and reviewed by the 
physician(s).  If the physician(s) cannot 
render an opinion based on the record 
alone, then the veteran should be 
scheduled for a new mental status 
examination.

4.  If an examination is required, the 
veteran must be given adequate notice of 
the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown will 
have adverse effects on this claim.

5.  The RO should review the examination 
report(s) to ensure complete compliance 
with the directives of this REMAND.  If 
any report(s) is (are) deficient in any 
manner, the RO must implement corrective 
procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the question what evaluation 
is warranted for a memory loss due to an 
undiagnosed illness from August 7, 1995?  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



